Citation Nr: 1750861	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  12-02 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1962 to August 1964 and from October 1964 to October 1989.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania which denied a claim for a higher rating for service-connected hearing loss.  Jurisdiction is now with the RO in Roanoke, Virginia.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist a veteran in substantiating a claim.  38 U.S.C. § 5103A (2014).  This duty includes "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  Id. § 5103A(d)(1).  A new examination is warranted where the evidence indicates that there has been a material change in a disability or that the current rating may be incorrect.  38 C.F.R. § 3.327 (a) (2017); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Veteran seeks a compensable rating for bilateral hearing loss.  In his January 2010 notice of disagreement, the Veteran reported difficulty understanding low frequency sounds or soft speaking tones, difficulty distinguishing speech, and frequent issues misinterpreting words for other, similar words.  

The Veteran underwent an audiological examination in September 2009.  The clinician did not review the medical records or describe the functional effects caused by the hearing loss; and testing did not include a controlled speech discrimination test.  See 38 C.F.R. § 4.85 (a) (2017); Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  As such, this test is insufficient for rating purposes. 

The Veteran subsequently underwent a VA examination in January 2015.  The examiner noted that use of the speech discrimination score was inappropriate due to the Veteran's language difficulties, cognitive problems, and inconsistent speech discrimination scores.  Furthermore, the examiner endorsed that test results are not valid for rating purposes as the degree of hearing loss could not be determined; hearing loss could not be determined as organic in nature.  

Since the January 2015 VA examination, the Veteran has reported a worsening of his hearing acuity.  See August 2016 and August 2017 VA audiological evaluations.  In light of the state of the record and the Veteran's assertion of worsening hearing acuity, VA's duty to assist requires a new examination. 

Additionally, the last supplemental statement of the case was issued in February 2017.  Since then, additional, pertinent VA treatment records were added to the claims file.  A waiver of AOJ consideration of this evidence has not been received.  38 C.F.R. § 20.1304.  On remand, the AOJ will have an opportunity to review these records in the first instance.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify and complete the necessary authorization for any private doctors who has treated his bilateral hearing loss during the pendency of this appeal.  Upon receipt of any necessary authorization, take appropriate action to contact the identified providers and request complete records.  

Update the file with any additional VA treatment records dated since October 2017.

If either the VA or private records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e) (2016).

2.  Schedule the Veteran for a VA audiology examination to determine the current severity of his bilateral hearing loss.  The entire claims file must be provided to the examiner and all appropriate diagnostic testing should be conducted.  The examination must include puretone thresholds (in decibels) and Maryland CNC testing.  

In addition to the objective test results, the examiner should describe the functional effects caused by the Veteran's bilateral hearing loss. 

3.  After undertaking any other development deemed necessary, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017). 


